Citation Nr: 1504739	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  11-26 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Paul Kachevsky, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2010 and April 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connected for PTSD and assigned a 30 percent evaluation effective December 28, 2008 and denied a TDIU, respectively.  The Veteran appealed for a higher initial evaluation for PTSD and a TDIU.

During the pendency of the appeal, the RO issued an April 2013 rating decision granting an increased evaluation of 50 percent for PTSD.  The Veteran indicated in a May 2013 statement that he wished to continue his appeal for a higher evaluation for PTSD.  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file reveals additional VA treatment records dated through February 2014, which have been considered by the RO in the March 2014 supplemental statement of the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board finds that a new examination is warranted for the Veteran's increased evaluation claim for his PTSD.  The Veteran's last VA examination for his PTSD was in March 2013.  Since his last VA examination, the Veteran has indicated that his mental health symptoms have worsened and he has requested another examination.  See May 2014 statement.  Specifically, the Veteran stated that he could not work anymore due to his depression and suicidal thoughts, that he was afraid of hurting himself or others and that he recently thought about killing himself.  See January 2014 statement.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326(a) (2014).  As the evidence suggests that the Veteran's PTSD may have worsened since his last VA examination, a remand is required to determine the current severity of his PTSD.  

With regard to the Veteran's request for a TDIU, the Board finds that, as the issue of whether the Veteran is entitled to a TDIU may be affected by the outcome of his increased evaluation claim for PTSD, the issues are inextricably intertwined and his TDIU request cannot be decided until his increased evaluation claim has been addressed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In addition, the Board finds that additional development is required.  The Veteran has submitted a statement from his most recent employer that the Veteran left his part-time employment as a maintenance worker at her apartment building, because he said he could not deal with people and he had depression.  See January 2014 employer's statement.  In addition, the Veteran had reported previously having his own business doing asphalt and remodeling and then working at a number of businesses while traveling back and forth from Alaska to Texas.  See June 2010 VA examination.  Although the record suggests that the Veteran did not complete high school, the Veteran has not submitted any information confirming his level of education or any job training.  On remand, the Veteran should be provided another opportunity to provide potentially relevant employment records within the past 10 to 15 years as well as information about his prior work experience, education and training.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding mental health treatment records that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.  

2.  The AOJ should ask the Veteran to provide additional information to substantiate his TDIU request, including information on prior work experience (within the last 10 to 15 years), education and training.  The AOJ should be provided a VA Form 21-8940 for the Veteran to complete.  

3.  After the above development is completed, to the extent possible, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current extent and severity of the Veteran's service-connected PTSD.  

The VA examiner should obtain the Veteran's occupational history, including prior work experience and education.  

The VA examiner should provide an opinion on the degree of functional impairment, if any, that the Veteran's PTSD has in an occupational setting.  

In providing the above opinion, the examiner should consider the Veteran's lay statements that he quit his part-time employment as a maintenance worker because of stress, depression, fear of harming himself or others, and suicidal thoughts.  See October 2011, May 2013, and January 2014 statements. 

The claims file, including a copy of this REMAND, should be made available to the examiner.

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

4.  Then, the AOJ should readjudicate the increased evaluation claim for PTSD and the TDIU request.  If the Veteran's combined disability evaluation does not meet the regulatory criteria for consideration of a schedular TDIU, the AOJ MUST consider whether referral of the Veteran's TDIU request to the Director of Compensation Service for extraschedular consideration is appropriate.  38 C.F.R. § 4.16(b) (2014).  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




